Order filed May 31, 2018




                                    In The

        Eleventh Court of Appeals
                                 __________

                              No. 11-17-00319-CV
                                  __________

  ROBERT C. TURNER AND ROGER M. TURNER, Appellants
                                       V.
                           SECURITY BANK, Appellee


                    On Appeal from the 385th District Court
                           Midland County, Texas
                       Trial Court Cause No. CV52380


                                   ORDER
      Robert C. Turner and Roger M. Turner timely filed an appeal from a judgment
signed by the trial court on August 16, 2017. Security Bank has now filed in this
court a suggestion of bankruptcy. See TEX. R. APP. P. 8.1. Security Bank indicates
that on April 26, 2018, each of the appellants filed a petition for relief under
Chapter 11 of the United States Bankruptcy Code. The notice of bankruptcy
complies with TEX. R. APP. P. 8.1. Therefore, pursuant to TEX. R. APP. P. 8.2, we
abate this appeal. The parties are requested to inform this court of the resolution of
the bankruptcy proceedings or any other event that would allow this appeal to be
reinstated. See TEX. R. APP. P. 8.3.
        This appeal is abated.


                                                                   PER CURIAM


May 31, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2